

115 SRES 549 IS: Designating April 2020 as “Second Chance Month”.
U.S. Senate
2020-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 549IN THE SENATE OF THE UNITED STATESMarch 20, 2020Mr. Portman (for himself and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating April 2020 as Second Chance Month.Whereas every individual is endowed with human dignity and value;Whereas redemption and second chances are values of the United States;Whereas millions of citizens of the United States have a criminal record;Whereas hundreds of thousands of individuals return to their communities from Federal and State prisons every year;Whereas individuals returning from Federal and State prisons have paid their debt for committing crimes but still face significant legal and societal barriers (referred to in this preamble as collateral consequences);Whereas collateral consequences for an individual returning from a Federal or State prison are mandatory and take effect automatically, regardless of—(1)whether there is a nexus between the crime and public safety;(2)the seriousness of the crime;(3)the time that has passed since the individual committed the crime; or(4)the efforts of the individual to make amends or earn back the trust of the public;Whereas, for individuals returning to their communities from Federal and State prisons, gaining meaningful employment is one of the most significant predictors of successful reentry and has been shown to reduce future criminal activity;Whereas many individuals who have previously been incarcerated struggle to find employment because of collateral consequences, which are often not directly related to the offenses the individuals committed or any proven public safety benefit;Whereas many States have laws that prohibit an individual with a criminal record from working in certain industries or obtaining professional licenses;Whereas, in addition to employment, education has also been shown to be a significant predictor of successful reentry for individuals returning from Federal and State prisons;Whereas an individual with a criminal record often has a lower level of educational attainment than the general population and has significant difficulty acquiring admission to, and funding for, educational programs;Whereas an individual who has been convicted of certain crimes is often barred from receiving the financial aid necessary to acquire additional skills and knowledge;Whereas an individual with a criminal record—(1)faces collateral consequences in securing a place to live; and(2)is often barred from seeking access to public housing;Whereas collateral consequences prevent millions of individuals in the United States from contributing fully to their families and communities;Whereas collateral consequences can contribute to recidivism, which increases crime and victimization and decreases public safety;Whereas the inability to find gainful employment and other collateral consequences of conviction inhibit the economic mobility of an individual with a criminal record, which can negatively impact the well-being of the children and families of the individual for generations;Whereas the bipartisan First Step Act of 2018 (Public Law 115–391) was signed into law on December 21, 2018, to increase opportunities for individuals incarcerated in Federal prisons to participate in meaningful recidivism reduction programs and prepare for their second chances;Whereas the programs authorized by the Second Chance Act of 2007 (Public Law 110–199)—(1)have provided reentry services to more than 164,000 individuals in 49 States and the District of Columbia since the date of enactment of the Act; and(2)were reauthorized by the First Step Act of 2018 (Public Law 115–391);Whereas the anniversary of the death of Charles Colson, who used his second chance following his incarceration for a Watergate-related crime to found Prison Fellowship, the largest program in the United States that provides outreach to prisoners, former prisoners, and their families, falls on April 21; andWhereas the designation of April as Second Chance Month may contribute to—(1)increased public awareness about—(A)the impact of collateral consequences; and(B)the need for closure for individuals with a criminal record who have paid their debt; and(2)opportunities for individuals, employers, congregations, and communities to extend second chances to those individuals: Now, therefore, be it That the Senate—(1)designates April 2020 as Second Chance Month;(2)honors the work of communities, governmental institutions, nonprofit organizations, congregations, employers, and individuals to remove unnecessary legal and societal barriers that prevent individuals with criminal records from becoming productive members of society; and(3)calls upon the people of the United States to observe Second Chance Month through actions and programs that—(A)promote awareness of those unnecessary legal and social barriers; and(B)provide closure for individuals with a criminal record who have paid their debt. 